Title: From George Washington to Adam Stephen, 7 April 1756
From: Washington, George
To: Stephen, Adam



[Winchester, 7 April 1756]
To Lieutenant Colonel Stephen. of the Virginia Regiment, at Fort Cumberland.Sir,

I am very much surprized to hear that the Officers with the Detachments from Fort Cumberland, are returned without

meeting with the Enemy: as they were committing their depredations and cruelties in all parts at that time, even as low as Sleepy-Creek. It is determined here by Lord Fairfax and others of the militia, that a number of them shall be raised to march out and scour the Country—They are to rendezvous here this day Sennight; and I shall march them up immediately to Enochs’s; where I order that you immediately detach one hundred, or an hundred and fifty men, under proper Officers, to join me there. I desire you will order Captain Gist when he comes, down to Connongochieg again for the Stores, to procure a sufficient number of Battoes and Canoes, to take them all up at one Trip: as it will be less fatiguing for the men, and more secure.
You must see that the party you send down have their arms in very good order, and are well supplied with ammunition and Provision. Send down about five hundred spare flints, and some cartridge-paper. I am &c.

G:W.
Winchester, April 7th 1756.    

